DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US Pub 2017/0313248) in view of Kim (US Pub 2016/0246330).

With respect to claim 1, Kothari discloses a sun visor apparatus for a vehicle (par 0007; discloses an embodiment of the present invention, a sun visor device allows the user to see the area around the vehicle ) comprising: a light shield comprising a plurality of coupled display panels (par 0288; discloses the said foldable display screen of the sun visor (i.e. light shield) would comprise of dual side screens); driving the display panels of the light shield such that the display panels are folded or unfolded; (par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904,) and a controller configured to control the light shield, wherein the controller is configured to receive a user input, (par 0141; discloses  the system provides a graphical user interface (GUI) which allows the user to interact with and control the system through a touch screen interface) to control the driver to fold or unfold the display panels such that the display panels execute a predetermined function of the light shield, (par 0286; discloses automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc) and to control the light shield to display, on the display panels, image information corresponding to the predetermined function of the light shield according to the received user input (par 0143; discloses  FIG. 2A depicts the view 203 displayed when the “polarized front view” control 202 is selected by the user, and in FIG. 2B, the polarized front view camera 216 is shown how it's visible from the front of the vehicle);
Kothari doesn’t expressly disclose a driver configured to fold and unfold the display panels;
In the same field of endeavor, Kim discloses foldable display comprising a driver configured to fold and unfold the display panels (par 0067; discloses the folding adjustment part 400 can mechanically fold or unfold the foldable display 10 in response to a received folding control signal. The folding adjustment part 400 can include various mechanical capabilities to fold the foldable display 10. For example, the folding adjustment part 400 include one or more of a hinge, a motor, a spring, a pulling member, a connecting member, and a guide member to mechanically adjust the folding configuration of the foldable display 10 according to the received folding control signa);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari to use the mechanical means for folding and unfolding the display panels that is controlled by a folding control signal as disclosed by Kim in order to automatically fold or unfold the display panels based on the user input without having user to manually fold or unfold the display panels.

With respect to claim 6, Kothari as modified by Kim discloses wherein the light shield is configured to be disposed at an upper portion of a windshield within an interior of the vehicle such that the light shield is configured to rotate toward the windshield in accordance with a drive signal from the driver (Kothari; see fig. 1; discloses the sun visor LCD touch screen is positioned at an upper portion of the windshield within an interior of the vehicle and rotated towards the windshield; par 0213; discloses 0234; discloses a user would also be able to use voice commands instead of operating the digital sun visor by touching the sun visor's LCD touch screen. For example: using a voice command, a user would be able to request to deploy or undeploy the sun visor system).

With respect to claim 7, Kothari as modified by Kim discloses wherein, when the user input is a request for a lighting function, the controller is configured to control the driver to fold the display panels of the light shield such that the display panels rotate in a predetermined direction through a predetermined angle, and is configured to control the light shield to adjust screen brightness of the display panel disposed at an outermost position of the light shield (Kothari; par 0156; discloses As shown in FIG. 2A, on the sun visor's touch screen display, a user would have the ability to adjust the brightness of the screen using a brightness adjuster 210, so they can avoid being distracted with bright light while driving; par 0234; discloses a user would also be able to use voice commands instead of operating the digital sun visor by touching the sun visor's LCD touch screen. For example: using a voice command, a user would be able to change the camera view on the sun visor's LCD screen from ‘Polarized Front View’ to ‘See Me’ view, turn on or turn off the sun visor's LCD screen, start or stop video chat, change the sun visor mirror to traditional mirror view instead of the digital LCD screen, request to deploy or undeploy the sun visor system, request to turn on or off the sun visor's display screen, etc).

With respect to claim 8, Kothari as modified by Kim discloses wherein, when there is a user input generated in association with lighting brightness of the light shield during control of the light shield, the controller is configured to control the light shield to adjust screen brightness of the display panels in accordance with the user input (Kothari; par 0156; discloses as shown in FIG. 2A, on the sun visor's touch screen display, a user would have the ability to adjust the brightness of the screen using a brightness adjuster 210, so they can avoid being distracted with bright light while driving; see par 0277 as well).

With respect to claim 9, Kothari as modified by Kim discloses wherein, when there is no user input generated in association with lighting brightness of the light shield during control of the light shield, the controller is configured to control the light shield to adjust screen brightness of the display panels in accordance with whether vehicle driving is executed and in accordance with a surrounding environment (par 0267; discloses based on the time of the day as well as external environment conditions detected by a sensor, brightness on the sun visor's display screen would be automatically dimmed so the high brightness doesn't hurt the eyes of the user and also make it easy for the users to be able to view outside the vehicle).

With respect to claim 10, Kothari as modified by Kim discloses wherein, when the user input is a request for a mirror function, the controller is configured to control the driver to fold the display panels of the light shield such that the display panels rotate in a predetermined direction through a predetermined angle, and is configured to control the light shield to display an indoor image acquired from a vehicle camera on a screen of the display panel disposed at an outermost position of the light shield (par 0149; discloses FIG. 3 depicts the view 304 displayed when the “see me view” control 302 is selected. For this application, “see me view” refers to a view of the front-seated driver or the passenger, who is directly sitting in front of that camera. In the preferred embodiment, this “see me camera” 106 is placed near the top-center of the sun visor's tablet like device as depicted in FIG. 1.; par 0234; discloses a user would also be able to use voice commands instead of operating the digital sun visor by touching the sun visor's LCD touch screen. For example: using a voice command, a user would be able to change the camera view on the sun visor's LCD screen from ‘Polarized Front View’ to ‘See Me’ view, turn on or turn off the sun visor's LCD screen, start or stop video chat, change the sun visor mirror to traditional mirror view instead of the digital LCD screen, request to deploy or undeploy the sun visor system, request to turn on or off the sun visor's display screen, etc; Hence the user would be able to deploy the visor and display see me view on the screen with their voice commands).

With respect to claim 11, Kothari as modified by Kim discloses wherein, when the user input is a request for a large-screen display function, the controller is configured to control the driver to unfold the display panels of the light shield, and is configured to control the light shield to display an image and content information on screens of the unfolded display panels (Kothari; par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, wherein automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc. When the sun visor's display screen is unfolded to make it a bigger screen, the display on the screen would still appear seamless to the users without any cuts or lines near the edges of each fold.).

With respect to claim 13, Kothari as modified by Kim wherein, when the user input is a request for a large-screen display function including an information display window, the controller is configured to control the driver to unfold all of the display panels of the light shield and to control the light shield to display additional information on screens of a part of the unfolded display panels while displaying an image and content information on screens of the remaining part of the unfolded display panels (Kothari; par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, wherein automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc. When the sun visor's display screen is unfolded to make it a bigger screen, the display on the screen would still appear seamless to the users without any cuts or lines near the edges of each fold; see fig. 4B, fig. 5, fig. 6, fig. 7A; discloses the display may be used for displaying different content and information).

With respect to claim 14, Kothari discloses a method for controlling a sun visor apparatus for a vehicle (see par 0007; discloses an embodiment of the present invention, a sun visor device allows the user to see the area around the vehicle ) including a light shield including a plurality of display panels, (par 0288; discloses the said foldable display screen of the sun visor (i.e. light shield) would comprise of dual side screens) and a controller coupled to the light shield, the method comprising: checking, by the controller, whether a user input is received; identifying, by the controller, a function of the light shield requested to be executed in accordance with the user input when the user input is received; (par 0141; discloses  the system provides a graphical user interface (GUI) which allows the user to interact with and control the system through a touch screen interface) causing, by the controller, to fold or unfold the display panels in accordance with the function of the light shield requested to be executed; (par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc) and controlling, by the controller, the light shield to display, on the display panels, image information corresponding to the function of the light shield requested to be executed (par 0143; discloses  FIG. 2A depicts the view 203 displayed when the “polarized front view” control 202 is selected by the user, and in FIG. 2B, the polarized front view camera 216 is shown how it's visible from the front of the vehicle);
Kothari doesn’t expressly disclose a driver coupled to the display panels and configured to fold or unfold the display panels;
In the same field of endeavor, Kim discloses foldable display comprising a driver configured to fold and unfold the display panels (par 0067; discloses the folding adjustment part 400 can mechanically fold or unfold the foldable display 10 in response to a received folding control signal. The folding adjustment part 400 can include various mechanical capabilities to fold the foldable display 10. For example, the folding adjustment part 400 include one or more of a hinge, a motor, a spring, a pulling member, a connecting member, and a guide member to mechanically adjust the folding configuration of the foldable display 10 according to the received folding control signa);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari to use the mechanical means for folding and unfolding the display panels that is controlled by a folding control signal as disclosed by Kim in order to automatically fold or unfold the display panels based on the user input without having user to manually fold or unfold the display panels.

With respect to claim 15, Kothari as modified by Kim discloses wherein causing to fold or unfold the display panels and controlling the light shield comprise folding the display panels of the light shield such that the display panels rotate in a predetermined direction through a predetermined angle, while controlling the light shield to adjust screen brightness of the display panel disposed at an outermost position of the light shield, when the user input is a request for a lighting function (Kothari; par 0156; discloses As shown in FIG. 2A, on the sun visor's touch screen display, a user would have the ability to adjust the brightness of the screen using a brightness adjuster 210, so they can avoid being distracted with bright light while driving; par 0234; discloses a user would also be able to use voice commands instead of operating the digital sun visor by touching the sun visor's LCD touch screen. For example: using a voice command, a user would be able to change the camera view on the sun visor's LCD screen from ‘Polarized Front View’ to ‘See Me’ view, turn on or turn off the sun visor's LCD screen, start or stop video chat, change the sun visor mirror to traditional mirror view instead of the digital LCD screen, request to deploy or undeploy the sun visor system, request to turn on or off the sun visor's display screen, etc); Kim discloses a driver for controlling the fold and unfold of displays (Kim; par 0067).

With respect to claim 16, Kothari as modified by Kim discloses wherein causing the driver to fold or unfold the display panels and controlling the light shield comprise causing the driver to fold the display panels of the light shield such that the display panels rotate in a predetermined direction through a predetermined angle, while controlling the light shield to display an indoor image acquired from a vehicle camera on a screen of the display panel disposed at an outermost position of the light shield, when the user input is a request for a mirror function (par 0149; discloses FIG. 3 depicts the view 304 displayed when the “see me view” control 302 is selected. For this application, “see me view” refers to a view of the front-seated driver or the passenger, who is directly sitting in front of that camera. In the preferred embodiment, this “see me camera” 106 is placed near the top-center of the sun visor's tablet like device as depicted in FIG. 1.; par 0234; discloses a user would also be able to use voice commands instead of operating the digital sun visor by touching the sun visor's LCD touch screen. For example: using a voice command, a user would be able to change the camera view on the sun visor's LCD screen from ‘Polarized Front View’ to ‘See Me’ view, turn on or turn off the sun visor's LCD screen, start or stop video chat, change the sun visor mirror to traditional mirror view instead of the digital LCD screen, request to deploy or undeploy the sun visor system, request to turn on or off the sun visor's display screen, etc; Hence the user would be able to deploy the visor and display see me view on the screen with their voice commands).

With respect to claim 17, Kothari as modified by Kim discloses wherein causing the driver to fold or unfold the display panels and controlling the light shield comprise causing the driver to unfold the display panels of the light shield, while controlling the light shield to display an image and content information on screens of the unfolded display panels, when the user input is a request for a large-screen display function (Kothari; par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, wherein automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc. When the sun visor's display screen is unfolded to make it a bigger screen, the display on the screen would still appear seamless to the users without any cuts or lines near the edges of each fold).

With respect to claim 18, Kothari as modified by Kim discloses wherein causing the driver to fold or unfold the display panels and controlling the light shield comprise causing the driver to unfold all of the display panels of the light shield, while controlling the light shield to display additional information on screens of a part of the unfolded display panels while displaying an image and content information on screens of the remaining part of the unfolded display panels, when the user input is a request for a large-screen display function including an information display window (Kothari; par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, wherein automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc. When the sun visor's display screen is unfolded to make it a bigger screen, the display on the screen would still appear seamless to the users without any cuts or lines near the edges of each fold; see fig. 20; discloses user may view content on the larger unfolded display; see fig. 4B, fig. 5, fig. 6, fig. 7A; discloses the display may be used for displaying different content and information).

With respect to claim 19, Kothari as modified by Kim discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 14 (par 0008; discloses an embodiment of the present invention, an automotive visualization system comprises: a first camera, a display apparatus placed within view of a user of the vehicle, a computer processor, non-volatile computer memory storing computer instructions configured to: receive a first image from the first camera, display the first image on the display apparatus in real time, and a switching mechanism configured to cause the display apparatus to turn on and/or off in response to the switching mechanism).

With respect to claim 20, Kothari discloses a vehicle (see fig. 1; discloses an interior of a vehicle) comprising: an input device; (par 0233; discloses he switching mechanism to turn on/off or activate/deactivate the LCD screen 1906 on the sun visor, such that instead of the reflection of the two-way mirror 1902, the LCD screen 1906 becomes visible on the sun visor device 1904, can be accomplished in many different ways such as using a button, a flip switch, touch screen option, voice control, gestures, motion sensor, coupled or integrated with opening/closing of the cover of the sun visor, other similar switching mechanisms, etc) and a sun visor apparatus comprising a plurality of display panels, (par 0288; discloses the said foldable display screen of the sun visor (i.e. light shield) would comprise of dual side screens) wherein the sun visor apparatus is configured to fold or unfold the display panels in accordance with a user input from the input device, to execute a predetermined function, (par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc) wherein the sun visor apparatus further comprises: a light shield, at which the plurality of display panels is disposed in a coupled state, (par 0288; discloses the said foldable display screen of the sun visor (i.e. light shield) would comprise of dual side screens) the display panels of the light shield such that the display panels are folded or unfolded, and a controller configured to control the light shield and, the controller configured to fold or unfold the display panels such that the display panels execute a predetermined function of the light shield, (par 0286; discloses Users would be able to manually or automatically fold or unfold the display screen 2902 of the sun visor device 2904, automatic unfolding or folding can be triggered in a number of ways such as using a touch button, voice activation, button or switch on sun visor device, hand gestures, power on/off of the sun visor system, turning on/off of the vehicle ignition, unlocking/locking of the vehicle, etc) and configured to control the light shield to display, on the display panels, image information corresponding to the predetermined function of the light shield, upon receiving the user input (par 0143; discloses  FIG. 2A depicts the view 203 displayed when the “polarized front view” control 202 is selected by the user, and in FIG. 2B, the polarized front view camera 216 is shown how it's visible from the front of the vehicle);
Kothari doesn’t expressly disclose a driver configured to drive the display panels such that display panels are folded and unfolded;
In the same field of endeavor, Kim discloses foldable display comprising a driver configured to drive the display panels such that display panels are folded and unfolded;
 (par 0067; discloses the folding adjustment part 400 can mechanically fold or unfold the foldable display 10 in response to a received folding control signal. The folding adjustment part 400 can include various mechanical capabilities to fold the foldable display 10. For example, the folding adjustment part 400 include one or more of a hinge, a motor, a spring, a pulling member, a connecting member, and a guide member to mechanically adjust the folding configuration of the foldable display 10 according to the received folding control signa);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari to use the mechanical means for folding and unfolding the display panels that is controlled by a folding control signal as disclosed by Kim in order to automatically fold or unfold the display panels based on the user input without having user to manually fold or unfold the display panels.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US Pub 2017/0313248) in view of Kim (US Pub 2016/0246330) and Kerr (US Pub 2017/0315771).

With respect to claim 12, Kothari as modified by Kim discloses wherein: when the vehicle is configured in a non-autonomous mode, the controller is configured to control the driver to rotate the unfolded display panels in a predetermined direction for sunlight shielding through a predetermined angle for sunlight shielding, and is configured to control the light shield to display outdoor image information acquired from a vehicle camera on the screens of the unfolded display panels (par 0143; discloses  FIG. 2A depicts the view 203 displayed when the “polarized front view” control 202 is selected by the user, and in FIG. 2B, the polarized front view camera 216 is shown how it's visible from the front of the vehicle. For this application, “polarized front view” refers to a view of the vehicle environment located in front of the vehicle and including traffic lights, street signs, and traffic ahead of the vehicle, which would typically be blocked when a conventional sun visor is in use);
Kothari discloses the controller is configured to control the light shield to display an image and content information on the screens of the unfolded display panels (see fig. 29; par 0286-0287);
Kothari as modified by Kim don’t expressly disclose the vehicle is configured in an autonomous mode and controlling the display based on the mode;
In the same field of endeavor, Kerr discloses system and method for selectively displaying images in an autonomous vehicle (see abstract); Kerr discloses the vehicle is configured in an autonomous mode and controlling the display based on the mode (see par 0002; discloses  system is provided herein for selectively displaying images in an autonomous vehicle, including those of the outside environment of the vehicle and those of multimedia content. The multimedia content can be shown during an autonomous mode, while the display can be switched to show the outside environment when the vehicle requires a handover to manual mode.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari as modified by Kim to allow the vehicle to be used in autonomous mode where multimedia images maybe displayed on the screen as disclosed by Kerr in order to allow user to enjoy multimedia content while the vehicle is in autonomous mode.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US Pub 2017/0313248) in view of Kim (US Pub 2016/0246330) and Sirpal et al (US Pub 2012/0084694).

With respect to claim 2, Kothari as modified by Kim discloses wherein the light shield comprises a plurality of fasteners to rotate the adjacent display panels about the boundary in accordance with a drive signal from the driver (Kim; par 0067 discloses the folding adjustment part 400 can include various mechanical capabilities to fold the foldable display 10. For example, the folding adjustment part 400 include one or more of a hinge, a motor, a spring, a pulling member, a connecting member, and a guide member to mechanically adjust the folding configuration of the foldable display 10 );
Kothari as modified by Kim don’t expressly discloses each fastener disposed at a boundary between adjacent ones of the display panels, the fasteners configured to fasten the adjacent display panels;
In the same field of endeavor, Sirpal discloses a foldable display device with fastener disposed at a boundary between adjacent ones of the display panels, the fasteners configured to fasten the adjacent display panels (fig. 1A; discloses plurality of display panels are connected at the boundary between adjacent display panels; par 0090; discloses the two screens 104 and 108 are connected together with a hinge 128, shown clearly in FIG. 1C (illustrating a back view of device 100). );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari as modified by Kim to connect plurality of display panel using hinges  as disclosed by Sirpal such that display panels may be folded or unfolded in order to increase or decrease the display area based on the user requirement.

With respect to claim 3, Kothari as modified by Kim and Sirpal discloses wherein: each of the display panels comprises a display screen; the display panels are sequentially stacked in a direction perpendicular to its display screen when folded; and the display panels are arranged in one of a longitudinal direction and a transversal direction when unfolded (Kothari; par 0286; discloses the display screen on the sun visor device can be foldable in half from top to bottom, or foldable like a paper roll, or foldable in multiple folds either from top to bottom and/or left to right; i.e when the display are multi-folded, the tacking direction would be perpendicular to the display screen).

	With respect to claim 4, Kothari as modified by Kim and Sirpal discloses wherein: when the display panels are in a folded configuration, the display panels are arranged such that screens of two display panels, which are disposed at outermost positions, respectively, are directed in opposite directions (Sirpal; fig. 1H; discloses a folded state where the screen of the display panels are in opposite direction); and when the display panels are in an unfolded configuration, the display panels are arranged such that screens of two display panels, which are disposed at outermost positions, respectively, are directed in the same direction (Sirpal; fig. 1B; discloses an unfolded state where the screens are facing in the same direction);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari as modified by Kim and Sirpal to connect the display panel using hinges that allow them to fold at 360 degrees and 180 degrees as disclosed by Sirpal in order to allow user to face the plurality of display in same direction or in opposite directions.

	With respect to claim 5, Kothari as modified by Kim and Sirpal wherein each of the fasteners comprises a hinge configured to connect and rotate the adjacent display panels corresponding to the fastener (sirpal; par 0090; discloses Hinge 128, in the embodiment shown in FIGS. 1A-1J, is a center hinge that connects screens 104 and 108 so that when the hinge is closed, screens 104 and 108 are juxtaposed (i.e., side-by-side) as shown in FIG. 1B (illustrating a front view of device 100). Hinge 128 can be opened to position the two screens 104 and 108 in different relative positions to each other);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kothari as modified by Kim and Sirpal to connect plurality of display panel using hinges as disclosed by Sirpal such that display panels may be folded or unfolded or opened to position the plurality of display in different relative position to each other. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        04/11/2022